El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El fiscal apela de una sentencia' de la corte de distrito declarando con lugar una moción de nonsuit y absolviendo al acusado. La ley que permite apelaciones a este tribunal, dispone:
“El -ministerio público puede establecer apelación.:
“1. De una providencia desestimando la acusación.
“2. De una sentencia a favor del acusado eu virtud de excepción perentoria puesta a la acusación.
“3. De una providencia, concediendo la celebración de nuevo juicio.
“4. De una providencia declarando el sobreseimiento provisional.
“5. De una providencia dictada después de pronunciado el fallo, que afecte los derechos sustanciales del ministerio público.
“6. De una 'orden del tribunal al jurado mandando que éste pro-nuncie veredicto a favor del acusado.” Artículo 348 del Código de Enjuiciamiento Criminal.
Una apelación es asunto de pura concesión legislativa, y debe ser- autorizada específicamente. No creemos que una. orden sosteniendo un nonsuit y poniendo en libertad al acu-sado puede ser revisada mediante-apelación. Pueblo v. Allan, 17 D.P.R. 38; Pueblo v. Martínez, 15 D.P.R. 744; Pueblo v. Caguías, 7 D.P.R. 573. Por tanto, es’innecesario decidir la-cuestión respecto a si el acusado era reincidente.

Bebe desestimarse el recurso.